Citation Nr: 0927384	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  04-31 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a waiver of overpayment of VA compensation in 
the amount of   $54, 613.21.

(The issue of entitlement to recognition of the Veteran's 
mother as a dependent will be addressed in a separate 
decision).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to April 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 administrative decision 
which denied the Veteran's request for a waiver of his 
overpayment.   

The Veteran's appeal was previously before the Board in April 
2006 when the Board remanded the case for further action by 
the originating agency.  In its remand, the Board noted that 
the June 2004 denial of a waiver for the Veteran's indebtness 
was based on the Veteran's failure to request a waiver within 
180 days from the date of notification of the debt.  

While the case was in remand status, an additional decision 
of waiver indebtness was issued in October 2008.  The October 
2008 decision noted that the June 2004 administrative 
decision denying the Veteran's request for a waiver had been 
rendered without review of the claims folder, and upon review 
of the folder, it was determined that the Veteran had 
actually requested a waiver of indebtness in April 2003, 
within the 180 day time limit.  The Veteran's request for a 
waiver was again denied as financial hardship was not 
demonstrated.  

In a separate April 2006 decision, the Board found that the 
Veteran's disability compensation had been properly reduced 
due to his incarceration.  


FINDINGS OF FACT

1.  In November 2002, an overpayment in the amount of 
$54,613.21 was created when VA decreased the Veteran's 
compensation benefits after learning of his incarceration in 
May 2000.  

2.  The indebtedness at issue did not result from fraud, 
misrepresentation, or bad faith on the part of the Veteran.

3.  Recovery of the overpayment of compensation in the 
calculated amount of $54,613.21 would not be against equity 
and good conscience.


CONCLUSION OF LAW

Waiver of recovery of an overpayment of VA disability 
compensation benefits in the amount of $54,613.21 is not 
warranted.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. §§ 
1.962-1.965, 3.665 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).   

The VCAA and implementing regulations do not apply in waiver 
cases because the statutory right to request waiver of 
recovery of indebtedness within Chapter 53 of Title 38 of the 
United States Code contains its own notice provisions.  
Barger v. Principi, 16 Vet. App. 132 (2002); see also 38 
U.S.C.A. § 5302 (West 2002).  The Veteran has received the 
notice required under Chapter 53.

Legal Criteria

It is the responsibility of the recipient of VA benefits to 
notify VA of all circumstances which will affect entitlement 
to receive the rate of the benefit being paid, and such 
notice must be provided when the recipient requires knowledge 
that his income or other circumstances which would affect his 
or her entitlement to receive, or the rate of, the benefit 
being paid.  38 C.F.R. § 3.660(a)(1) (2008).

A veteran who is incarcerated in a federal, state, or local 
penal institution in excess of 60 days for conviction of a 
felony committed after October 7, 1980, and has a combined 
rating of 20 percent or more shall not be paid compensation 
in excess of the amount payable for a disability evaluated as 
10 percent disabling beginning on the 61st day of 
incarceration.  38 U.S.C.A. §§ 5313, 1114 (West 2002); 38 
C.F.R. § 3.655.

Analysis

In a September 1989 letter the Veteran was advised that he 
had been granted service connection for post-traumatic stress 
disorder (PTSD).  The letter advised the Veteran to read 
enclosed form 21-8764, because it contained important 
information about his right to receive information.  That 
form contained information advising the Veteran that his 
benefits would be reduced if he was incarcerated for a felony 
for more than 60 days.

In an April 1996 decision, the Board granted entitlement to 
100 percent rating for post traumatic stress disorder (PTSD), 
effective November 1, 1991.

In a June 1999 statement the Veteran indicated that he had 
used the award to purchase a house and pay bills.

In June 2002, VA received information that the Veteran had 
been incarcerated since May 30, 2000.  In August 2002, the 
Veteran's incarceration for a felony conviction was confirmed 
by the facility where he was being held.  

Later that month, the RO informed the Veteran that it had 
received information regarding his incarceration.  The letter 
proposed to adjust the Veteran's disability compensation to 
10 percent from the 61st day of his incarceration for a 
felony, and explained that an overpayment would result from 
the proposed change.  In a letter dated November 5, 2002, the 
Veteran was informed that his disability compensation had 
been reduced in accordance with the August 2002 proposal 
letter.  An overpayment of $54, 613.21 was created.

Pursuant to 38 U.S.C.A. § 5302(a), a claimant is allowed to 
seek a waiver of recovery of an overpayment of VA benefits.  
The Secretary of Veterans Affairs is authorized to grant a 
waiver of recovery of indebtedness when collection of the 
debt would be against "equity and good conscience."  38 
U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. §§ 1.962-1.965 
(2008).

The record indicates that the Veteran was informed of his 
indebtness in a letter dated November 22, 2005.  While a copy 
of this letter is not included in the claims folder, in April 
2003, within 180 days of the Veteran's notification of his 
indebtness, the Veteran requested a waiver of his 
overpayment.  His request for a waiver was denied in the June 
2004 administrative decision on appeal.

In cases such as this, where there has been no finding of 
fraud, misrepresentation, or bad faith on the Veteran's part; 
repayment of the subject debt may be waived.  38 U.S.C.A. § 
5302(a) (West 2002).  Waiver will be granted when recovery of 
the indebtedness would be against equity and good conscience.  
38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).

Pursuant to 38 C.F.R. § 1.965, the standard of equity and 
good conscience will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
government's rights.  38 C.F.R. § 1.965(a).  The decision 
reached should not be unduly favorable or adverse to either 
side.  Id.  

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making the determination of whether recovery would be against 
equity and good conscience, 38 C.F.R. § 1.965(a) requires 
consideration of each of the following factors, which are not 
intended to be all inclusive: (1) fault of the debtor; (2) 
balancing of faults between debtor and VA; (3) undue 
hardship; (4) whether collection would defeat the purpose of 
the benefit; (5) unjust enrichment; and (6) whether the 
debtor changed position to his own detriment through reliance 
on the benefit.  38 C.F.R. § 1.965(a); see Ridings v. Brown, 
6 Vet. App. 544, 546 (1994).

The first element to consider is the fault of the debtor and 
whether actions of the debtor contribute to creation of the 
debt.  38 C.F.R. § 1.965(a)(1).   In this case, the Veteran 
was at fault in the creation of the overpayment by virtue of 
his failure to notify the RO promptly of his incarceration in 
May 2000, and by virtue of his acceptance of benefits to 
which he was not entitled.

The second element to consider is the balancing of faults, 
which requires a weighing of the fault of the debtor against 
the fault of VA.  38 C.F.R. § 1.965(a)(2).  The Veteran was 
given notice that his incarceration would result in a 
reduction in benefits.  VA had no way of knowing of the 
Veteran's incarceration prior to becoming aware of his 
imprisonment approximately two years after it had commenced.  
VA acted promptly once it became aware of the overpayment.  
Hence, the entire fault lies with the Veteran.

The third element to consider involves undue hardship, 
described as "[w]hether collection would deprive debtor or 
family of basic necessities."  38 C.F.R. § 1.965(a)(3).  

In multiple statements to VA, the Veteran reported that 90 
percent of his compensation benefits are spent in support of 
his mother and stepson.  He has also stated that the benefits 
he received between May 2000 and November 2002 that resulted 
in the current overpayment were spent to purchase a home for 
his mother.  Since his VA payments were reduced, his mother 
has entered bankruptcy and was evicted from the home he had 
purchased.  In February 2007, the Veteran wrote that his 
mother had lost her home and was currently living with his 
sister.  

Since the Veteran is currently incarcerated, his basic needs 
are met.  His mother and stepson are not dependents for VA 
purposes.  The record contains a statement from the sellers, 
verifying that the Veteran purchased a home for his mother in 
September 1996.  The cost of the house was $35,000 and the 
Veteran provided a $15,000 down payment.  The appellant's 
mother apparently borrowed additional sums against this 
property, as the Veteran reported in January 2003 that the 
property was now worth $80,000 and had a mortgage of $67,000.

Although it is perhaps commendable that the Veteran undertook 
to support his mother and step son, evidence does not 
establish that he is obligated for their support.  In 
addition, the current expenses for the Veteran's mother are 
now less than her income according to information provided in 
the January 2003 report of her income.

The fourth element concerns whether recovery of the 
overpayment would defeat the purpose for which the benefit 
was intended.  See 38 C.F.R. § 1.965(a)(4).  The purpose of 
disability compensation benefits is to compensate persons who 
have an impaired earning capacity due to a service-connected 
disability.  In light of the purpose underlying such 
benefits, the Board finds that repayment of the debt at issue 
in this case would not conflict with the objective underlying 
the benefits, as the Veteran is not employed during his 
incarceration, and his basic necessities are provided.  See 
38 C.F.R. § 1.965(a)(4).  

The fifth and sixth elements concern whether the Veteran's 
failure to repay his debt would result in unjust enrichment 
and whether the Veteran relinquished any right or incurred 
any legal obligation as a result of his reliance on the 
unwarranted VA benefit.  38 C.F.R. §§  1.965(a)(5) and 
1.965(a)(6).  

The Board finds that the failure of the Government to insist 
upon repayment of the entire debt would result in unjust 
enrichment to the Veteran.  He would be able to retain 
government benefits to which he was not entitled and which he 
would not have received had he timely notified VA that he was 
incarcerated.

Finally, the Veteran did not, according to the available 
record, incur additional obligations in the expectation of 
receiving his benefit payments or otherwise change his 
position to his detriment as a result of his overpayment.  He 
purchased the house prior to the circumstances that lead to 
the overpayment.

In view of the above, the Board concludes that recovery of 
the entire overpayment in question would not be against the 
principles of equity and good conscience.  38 C.F.R. § 
1.965(a).



ORDER

Waiver of recovery of an overpayment of VA disability 
compensation benefits in the amount of $54,613.21 is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


